 



Exhibit 10.33
EMPLOYMENT AGREEMENT
Between
NRG Energy, Inc.
and
David W. Crane
     THIS AGREEMENT is made as of March 3, 2006, between NRG Energy, Inc. (the
“Company”), and David W. Crane (“Executive”).
     WHEREAS, the Company has employed the Executive as its President and Chief
Executive Officer since December 1, 2003, pursuant to the terms of an Employment
Agreement (“Original Agreement”), scheduled to expire by its terms on
December 1, 2006; and
     WHEREAS, the parties wish to extend and modify the Original Agreement to
more accurately reflect current circumstances.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Employment. The Company shall continue to employ Executive, and
Executive hereby agrees to continue in employment with the Company, upon the
terms and conditions set forth in this Agreement for the period beginning on
March 3, 2006 (the “Effective Date”) and ending as provided in Section 5 hereof
(the “Employment Period”).

 



--------------------------------------------------------------------------------



 



     2. Position and Duties.
     (a) During the Employment Period, Executive shall serve as the President
and Chief Executive Officer (“CEO”) of the Company and shall have the normal
duties, responsibilities, functions and authorities customarily exercised by the
President and CEO of a company of similar size and nature as the Company. During
the Employment Period, Executive shall render such administrative, financial and
other executive and managerial services to the Company and its affiliates which
are consistent with Executive’s position, as the Board of Directors of the
Company (the “Board”) may from time to time direct.
     (b) During the Employment Period, Executive shall report to the Board and
shall devote his best efforts and his full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company. Executive shall perform
his duties, responsibilities and functions to the Company hereunder to the best
of his abilities in a diligent, trustworthy, professional and efficient manner
and shall comply with the Company’s policies and procedures in all material
respects. In performing his duties and exercising his authority under this
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board. During the Employment Period,
Executive shall not serve as an officer or director of, or otherwise perform
services for compensation for, any other entity without the prior written
consent of the Board. Executive may serve as an officer or director of, or
otherwise participate in, purely educational, welfare, social, religious and
civic organizations so long as such activities do not interfere with Executive’s
employment. Nothing contained herein shall preclude Executive from (i) engaging
in charitable and community activities; (ii) participating in industry and trade
organization activities; (iii) managing his and his family’s personal
investments and

2



--------------------------------------------------------------------------------



 



affairs; and (iv) delivering lectures, fulfilling speaking engagements or
teaching at educational institutions; provided, that such activities do not
materially interfere with the regular performance of his duties and
responsibilities under this Agreement.
          3. Compensation and Benefits.
          (a) Beginning on the Effective Date, and ending on December 31, 2006,
Executive’s annual base salary shall be One Million Dollars ($1,000,000.00). For
each subsequent annual period thereafter, the Executive’s annual base salary
shall be reviewed by the Board, which shall determine whether to grant an
increase (such initial annual base salary and the annual base salary as
determined and adjusted upward from time to time by the Board are referred to
herein as the “Base Salary”). The Base Salary shall be payable by the Company in
regular installments in accordance with the Company’s general payroll practices
(in effect from time to time) but in any event no less frequently than monthly.
For purposes of this Agreement, the Base Salary shall not include any other type
of compensation or benefit paid or payable to the Executive.
          (b) Bonuses and Incentive Compensation.
          (i) Annual Bonus. Beginning for fiscal year 2006 and for each fiscal
year thereafter during the Employment Period, based on achievement of criteria
determined by the Board as soon as administratively practicable following the
beginning of each such fiscal year with input from Executive, Executive will be
entitled to an annual bonus with a target amount equal to 100% of the
Executive’s then Base Salary (the “Annual Bonus”). The Company shall pay the
Annual Bonus in a single cash lump-sum after the end of the Company’s fiscal
year in accordance with procedures established

3



--------------------------------------------------------------------------------



 



by the Board, but in no event later than two and one-half months after the end
of such fiscal year.
          (ii) Maximum Bonus. In addition to the Annual Bonus referenced in
paragraph 3(b)(i), beginning for fiscal year 2006 and for each fiscal year
thereafter during the Employment Period, based on achievement of criteria
determined by the Board as soon as administratively practicable following the
beginning of each such fiscal year with input from Executive, Executive shall be
eligible to receive a “maximum bonus” in an amount up to, but not exceeding,
100% of Executive’s then Base Salary (the “Maximum Bonus”). The Company shall
pay the Maximum Bonus in a single cash lump-sum following the end of the
Company’s fiscal year in accordance with procedures established by the Board,
but in no event later than two and one-half months after the end of such fiscal
year.
          (iii) Long Term Incentive. The Company has previously provided
Executive with a combination of restricted stock or units (“restricted stock”)
and stock options (the “Executive LTIP”), pursuant to paragraph 3(b)(iv) of the
Original Agreement, which is incorporated herein by reference. The Executive
LTIP shall be governed by the terms of paragraph 3(b)(iv) of the Original
Agreement and the applicable award agreements entered into by the Company and
the Executive. In addition, Executive shall be eligible to participate in the
NRG Energy, Inc. Long-Term Incentive Plan, on such terms and conditions as are
stated therein.

4



--------------------------------------------------------------------------------



 



          (c) During the Employment Period, the Company shall promptly reimburse
Executive for all reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses. The
Company will promptly reimburse Executive for reasonable expenses incurred for
annual tax return preparation, and ongoing tax advice and financial planning,
and for reasonable legal expenses incurred in connection with negotiating this
Agreement and the other agreements referred to herein.
          (d) In addition to the Base Salary and any bonuses and incentives
payable to Executive pursuant to this Section 3, Executive shall also be
entitled to the following benefits during the Employment Period, unless
otherwise modified by the Board:
          (i) participation in the Company’s retirement plans, health and
welfare plans and disability insurance plans, under the terms of such plans and
to the same extent and under the same conditions such participation and
coverages are provided to other senior management of the Company;
          (ii) term life insurance with a death benefit of $7.75 million through
the continuation of the term life insurance provided to Executive by his former
employer (other than adjustable rate life insurance) immediately prior to the
Executive’s employment with the Company;

5



--------------------------------------------------------------------------------



 



          (iii) prompt reimbursement of the costs, not to exceed $10,000 per
year, Executive incurs in obtaining additional disability insurance coverage
with a monthly disability benefit of up to $30,000;
          (iv) five weeks paid vacation each calendar year; and
          (v) coverage under the Company’s director and officer liability
insurance policy.
          4. Board Membership. With respect to all regular elections of
directors during the Employment Period, the Company shall nominate, and use its
reasonable efforts to cause the election of, Executive to serve as a member of
the Board. Effective upon the termination or expiration of the Employment
Period, Executive shall resign as a director of the Company and its affiliates,
as the case may be.
          5. Termination.
          (a) The Employment Period shall end on December 31, 2008, provided,
however, that the Employment Period shall be automatically renewed for
successive one-year terms thereafter on the same terms and conditions set forth
herein unless either party provides the other party with notice that it has
elected not to renew the Employment Period at least 90 days prior to the end of
the initial Employment Period or any subsequent extension thereof.
Notwithstanding the foregoing, (i) the Employment Period shall terminate
immediately upon Executive’s resignation (with or without “Good Reason,” as
defined in the Company’s Executive Change in Control and General Severance Plan,
as in effect from time to time (the “Severance Plan”)), death or Disability (as
defined herein) or (ii) the Employment Period may be terminated by the

6



--------------------------------------------------------------------------------



 



Company at any time prior to such date for “Cause” (as defined in the Severance
Plan) or without Cause. Except as otherwise provided herein, any termination of
the Employment Period by the Company shall be effective as specified in a
written notice from the Company to Executive, but in no event more than 30 days
from the date of such notice.
          (b) For purposes of this Agreement, the definition of Good Reason
shall also include the following:
          (i) any failure by the Company to comply with any of the provisions of
this Agreement, other than any isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by the Executive; or
          (ii) any failure to elect Executive to the Board at any regular
election of directors during the Employment Period, or any removal of Executive
from the Board, for any reason, during the Employment Period; or
          (iii) a change in reporting structure of the Company where Executive
is required to report to someone other than the Board.
          6. Severance.
          (a) Termination without Cause or for Good Reason.
          (i) In the event of Executive’s termination of employment with the
Company (i) by the Company without Cause, (ii) by Executive for Good Reason or
(iii) if the Company notifies Executive pursuant to Section 5 that it has
elected not to renew this Agreement after the initial term or any subsequent
one-year term, Executive shall be

7



--------------------------------------------------------------------------------



 



entitled to the severance benefits set forth below in Section 6(a)(ii);
provided, however, if such termination of employment or election of non-renewal
occurs within twenty-four (24) months immediately following a “Change in
Control” (as defined in the Severance Plan) of the Company, Executive shall in
lieu of the severance benefits provided under Section 6(a)(ii) hereof become
entitled to the severance benefits set forth below in Section 6(a)(iii).
          (ii) As a condition to the payment of the following severance
benefits, the Executive shall execute and deliver the “Release” in the form
attached hereto as Exhibit A, in consideration for which the Company agrees to
the following:

  (A)   The Company shall pay Executive, within 45 days after termination of
employment, a lump-sum cash payment in an amount equal to two times the
Executive’s annual Base Salary (as in effect at the date of Executive’s
termination determined without regard to any reduction in such Base Salary
constituting Good Reason).     (B)   The Company shall pay Executive, within
45 days after termination of employment, a lump-sum payment in an amount equal
to 50% of his target Annual Bonus then in effect (excluding the Maximum Bonus
but determined without regard to any reduction in such target Annual Bonus
constituting Good Reason) pro-rated for the number of days during such year that
Executive was employed by the Company.

8



--------------------------------------------------------------------------------



 



  (C)   All restricted stock, stock options and other equity awards granted
under the Executive LTIP, described in paragraph 3(b)(iv) of the Original
Agreement, shall vest in full on the date of such termination of employment, and
all stock options shall continue to be exercisable for the remainder of their
stated terms.     (D)   For eighteen (18) months from the date of termination
(the “Benefits Continuation Period”), the Company shall arrange to provide
Executive and his dependents, at the Company’s cost, medical and dental coverage
providing substantially similar benefits to those which Executive and his
dependents were receiving immediately prior to such date. Notwithstanding the
foregoing, the period for which Executive’s eligibility for COBRA benefits
continuation coverage is measured shall commence upon Executive’s termination of
employment and shall run concurrently with the Benefits Continuation Period.    
(E)   The Company shall pay Executive the amounts described in Section 6(d).

           (iii)   As a condition to the payment of the following severance
benefits, the Executive shall execute and deliver the “Release” in the form
attached hereto as Exhibit A, in consideration for which the Company agrees to
the following:

  (A)   The Company shall pay Executive, within 45 days after termination of
employment, a lump-sum cash payment in an

9



--------------------------------------------------------------------------------



 



      amount equal to two and ninety-nine one-hundredths (2.99) times the sum of
the following: (x) Executive’s annual Base Salary (as in effect at the date of
Executive’s termination determined without regard to any reduction in such Base
Salary constituting Good Reason) and (y) Executive’s target Annual Bonus
(excluding the Maximum Bonus but determined without regard to any reduction in
such target Annual Bonus constituting Good Reason) for the year in which the
termination of employment occurs.     (B)   The Company shall pay Executive,
within 45 days after termination of employment, a lump-sum cash payment in an
amount equal to Executive’s then current target Annual Bonus (excluding the
Maximum Bonus but determined without regard to any reduction in such target
Annual Bonus constituting Good Reason) for the year in which the termination of
employment occurs, adjusted on a pro rata basis based on the number of days
Executive was actually employed during the year in which the termination of
employment occurs.     (C)   All restricted stock, stock options and other
equity awards granted under the Executive LTIP, described in paragraph 3(b)(iv)
of the Original Agreement, shall vest in full on the date of such termination of
employment, and all stock options shall continue to be exercisable for the
remainder of their stated terms.

10



--------------------------------------------------------------------------------



 



  (D)   For eighteen (18) months from the date of termination (the “Change in
Control Benefits Continuation Period”), the Company shall arrange to provide
Executive and his dependents, at the Company’s cost, medical and dental coverage
providing substantially similar benefits to those which Executive and his
dependents were receiving immediately prior to such date. Notwithstanding the
foregoing, the period for which Executive’s eligibility for COBRA benefits
continuation coverage is measured shall commence upon Executive’s termination of
employment and shall run concurrently with the Change in Control Benefits
Continuation Period.     (E)   The Company shall pay Executive the amounts
described in Section 6(d).

          (iv) Notwithstanding anything in this Section 6(a) to the contrary,
the benefits provided pursuant to Section 6(a)(ii)(D) and Section 6(a)(iii)(D)
shall be discontinued prior to the end of the Benefits Continuation Period or
Change in Control Benefits Continuation Period, as applicable, in the event
Executive receives substantially similar benefits from a subsequent employer, as
determined by the Company in good faith. Executive shall be deemed to have a
duty to inform the Company as to the terms and conditions of any subsequent
employment and the corresponding benefits earned from such employment, and shall
provide, or cause to be provided, to the Company in writing correct, complete
and timely information concerning the same.

11



--------------------------------------------------------------------------------



 



          (v) Notwithstanding anything herein to the contrary, if Executive is a
“specified employee” (within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)) as of his termination of employment, then
to the extent necessary to comply with the requirements of Section 409A of the
Code, no payment due Executive under this Section 6(a) shall be made earlier
than the date that is six months following Executive’s termination of
employment, at which time all payments that would otherwise have been made
within that six month period shall be paid to Executive in a lump sum.
          (b) Termination for Cause or Voluntary Resignation. In the event
Executive’s employment with the Company is terminated (i) by the Board for Cause
(as defined herein), or (ii) by Executive’s resignation from the Company for any
reason other than Good Reason or Disability the Company agrees to the following:

  (A)   The Company shall pay Executive the amounts described in Section 6(d).  
  (B)   The Company shall treat all restricted stock, stock options and other
equity awards outstanding under the Executive LTIP or any other Company equity
plans in accordance with the terms of the plans or agreements under which such
awards were created or maintained. If Executive resigns from the Company for any
reason on or after November 10, 2006, all stock options granted under the
Executive LTIP will remain exercisable for the remainder of their stated terms.

12



--------------------------------------------------------------------------------



 



          (c) Death or Disability. In the event that Executive’s employment with
the Company is terminated as a result of Executive’s death or Disability, the
Company agrees to the following:

  (A)   The Company shall pay Executive, or his estate or legal representative,
within fifteen (15) days after such termination, a lump-sum payment in an amount
equal to 50% of the target Annual Bonus then in effect (excluding the Maximum
Bonus but determined without regard to any reduction in such target Annual Bonus
constituting Good Reason) pro-rated for the number of days during such year that
Executive was employed by the Company. Any stock options granted under the
Executive LTIP that have vested will remain exercisable for the remainder of
their stated terms.     (B)   If the Executive is terminated as a result of his
death or Disability prior to December 1, 2006, his “restricted stock” (as
defined above) shall vest on a pro rata basis (based on the ratio of (x) the
number of complete months beginning on the Commencement Date (as such term is
defined in the Original Agreement) and ending on the date of Executive’s
termination of employment to (y) thirty-six (36)).     (C)   The Company shall
treat all stock options under the Executive LTIP or other equity under any other
Company plans in

13



--------------------------------------------------------------------------------



 



      accordance with the terms of the plans or agreements under which such
awards were created or maintained.     (D)   The Company shall pay Executive the
amounts described in Section 6(d).

For purposes of this Section 6(c), “Disability” shall mean “disabled” as defined
in Section 409A(a)(2)(C) of the Code and the regulations promulgated thereunder.
Executive shall cooperate in all respects with the Company if a question arises
as to whether he has become disabled (including, without limitation, submitting
to an examination by a medical doctor or other health care specialists selected
by the Company and reasonably acceptable to Executive and authorizing such
medical doctor or such other health care specialist to discuss Executive’s
condition with the Company).
          (d) In the case of any termination of Executive’s employment with the
Company, Executive or his estate or legal representative shall be entitled to
receive from the Company (i) Executive’s Base Salary through the date of
termination to the extent not theretofore paid, (ii) to the extent not
theretofore paid and not otherwise addressed in this Section 6, the amount of
any bonus, incentive compensation, deferred compensation and other compensation
earned or accrued by Executive as of the date of termination under any
compensation and benefit plans, programs or arrangements maintained in force by
the Company (for this purpose, Executive’s Annual Bonus, if any, for any fiscal
year shall be deemed to have accrued on the last day of such fiscal year),
(iii) any vacation pay, expense reimbursements and other cash entitlements
accrued by Executive, in accordance with Company policy, as of the date of
termination to the extent not theretofore paid, and (iv) all benefits accrued by
Executive under all benefit plans and qualified and nonqualified retirement,
pension, 401(k) and similar plans and arrangements of the

14



--------------------------------------------------------------------------------



 



Company, in such manner and at such time as are provided under the terms of such
plans and arrangements. In the event Executive becomes entitled to receive the
benefits described in Section 6(a) hereof, such benefits shall be in lieu of
other compensation to which Executive may have been entitled pursuant to all
other agreements and plans, including without limitation, the Severance Plan.
          (e) No Other Payments. Except as provided in (a), (b), (c) or
(d) above, all of Executive’s rights to salary, bonuses, employee benefits and
other compensation hereunder which would have accrued or become payable after
the termination or expiration of the Employment Period shall cease upon such
termination or expiration, other than those expressly required under applicable
law.
          (f) No Mitigation, Et Cetera. In the event of Executive’s termination
of employment for whatever reason or in the event of breach of this Agreement by
the Company, Executive shall be under no obligation to seek other employment or
to otherwise mitigate his damages.
          (g) Offset. The Company may offset, to the fullest extent of the law,
any amounts due to the Company from the Executive, or advanced or loaned to the
Executive by the Company, from any monies owed to Executive or Executive’s
estate by reason of his termination of employment.
          7. Indemnification.
          (a) The Company agrees that (i) if Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding, whether civil, criminal,

15



--------------------------------------------------------------------------------



 



administrative, investigative, appellate or other (each, a “Proceeding”) by
reason of the fact that he is or was a director, officer, employee, agent,
manager, consultant or representative of the Company or is or was serving at
the, request of the Company as a director, officer, member, employee, agent,
manager, consultant or representative of another entity or (ii) if any claim,
demand, request, investigation, dispute, controversy, threat, discovery request
or request for testimony or information (each, a “Claim”) is made, or threatened
to be made, that arises out of or relates to Executive’s service in any of the
foregoing capacities, then Executive shall promptly be indemnified and held
harmless by the Company to the fullest extent legally permitted or authorized by
the Company’s certificate of incorporation, bylaws or Board resolutions or, if
greater, by the laws of the State of Delaware, against any and all costs,
expenses, liabilities and losses (including, without limitation, attorney’s
fees, judgments, interest, expenses of investigation, penalties, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement) incurred
or suffered by the Executive in connection therewith, and such indemnification
shall continue as to Executive even if he has ceased to be a director, member,
employee, agent, manager, consultant or representative of the Company or other
entity and shall inure to the benefit of Executive’s heirs, executors and
administrators. The Company shall advance to Executive all costs and expenses
incurred by him in connection with any such Proceeding or Claim within 15 days
after receiving written notice requesting such an advance. Such notice shall
include, to the extent required by applicable law, an undertaking by Executive
to repay the amount advanced if he is ultimately determined not to be entitled
to indemnification against such costs and expenses.
          (b) Neither the failure of the Company (including the Board,
independent legal counsel or stockholders) to have made a determination in
connection with any request for

16



--------------------------------------------------------------------------------



 



indemnification or advancement under Section 7(a) that Executive has satisfied
any applicable standard of conduct nor a determination by the Company (including
the Board, independent legal counsel or stockholders) that Executive has not met
any applicable standard of conduct, shall create a presumption that Executive
has or has not met an applicable standard of conduct.
          8. Gross-up. In the event that any payment or benefit made or provided
to or for the benefit of Executive in connection with this Agreement or his
employment with the Company or the termination thereof (a “Payment”) is
determined to be subject to any excise tax (“Excise Tax”) imposed by
Section 4999 of the Code (or any successor to such Section), the Company shall
pay to Executive, prior to the time any Excise Tax is payable with respect to
such Payment (through withholding or otherwise), an additional amount (a
“Gross-Up Payment”) which, after the imposition of all income, employment,
excise and other taxes, penalties and interest thereon, is equal to the sum of
(i) the Excise Tax on such Payment plus (ii) any penalty and interest
assessments associated with such Excise Tax. The determination of whether any
Payment is subject to an Excise Tax and, if so, the amount and time of any
Gross-Up Payment pursuant to this Section 8 shall be made by an independent
auditor (the “Auditor”) jointly selected by the parties and paid by the Company.
Unless Executive agrees otherwise in writing, the Auditor shall be a nationally
recognized United States public accounting firm that has not, during the two
years preceding the date of its selection, acted in any way on behalf of the
Company or any of its affiliates. If the parties cannot agree on the firm to
serve as the Auditor, then the parties shall each select one accounting firm and
those two firms shall jointly select the accounting firm to serve as the
Auditor. The parties shall cooperate with each other in connection with any
Proceeding or Claim relating to the existence or amount of any liability for
Excise Tax. All expenses relating to any such Proceeding or Claim (including
attorneys’ fees

17



--------------------------------------------------------------------------------



 



and other expenses incurred by Executive in connection therewith) shall be paid
by the Company promptly upon demand by Executive, and any such payment shall be
subject to a Gross-Up Payment under this Section 8 in the event that Executive
is subject to Excise Tax on such payment. This Section 8 shall apply
irrespective of whether a Change of Control has occurred.
          9. Confidential Information.
          (a) Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company
concerning the business or affairs of the Company or any of its affiliates
(“Confidential Information”) are the property of the Company or such affiliate.
Therefore, except in the course of Executive’s duties to the Company or as may
be compelled by law or appropriate legal process, Executive agrees that he shall
not disclose to any person or entity or use for his own purposes any
Confidential Information or any confidential or proprietary information of other
persons or entities in the possession of the Company and its affiliates (“Third
Party Information”), without the prior written consent of the Board, unless and
to the extent that the Confidential Information or Third Parry Information
becomes generally known to and available for use by the public other than as a
result of Executive’s acts or omissions. Except in the course of Executive’s
duties to the Company or as may be compelled by law or appropriate legal
process, Executive will not, during his employment by the Company, or
permanently thereafter, directly or indirectly use, divulge, disseminate,
disclose, lecture upon, or publish any Confidential Information, without having
first obtained written permission from the Board to do so. Executive shall
deliver to the Company at the termination or expiration of the Employment
Period, or at any other time the Company may reasonably request, all memoranda,
notes, plans, records, reports, computer files, disks and tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating

18



--------------------------------------------------------------------------------



 



to Third Party Information, Confidential Information or the business of the
Company, or its affiliates which he may then possess or have under his control.
Notwithstanding the foregoing, the Company hereby waives the right to assert an
“inevitable disclosure” argument in any legal proceeding against Employee after
the termination of his employment.
          (b) Executive shall be prohibited from using or disclosing any
confidential information or trade secrets that Executive may have learned
through any prior employment. If at any time during his employment with the
Company or any of its affiliates, Executive believes he is being asked to engage
in work that will, or will be likely to, jeopardize any confidentiality, or
other obligations Executive may have to former employers, Executive shall
immediately advise the Board so that Executive’s duties can be modified
appropriately. Executive represents and warrants to the Company that Executive
took nothing with him which belonged to any former employer when Executive left
his prior position and that Executive has nothing that contains any information
which belongs to any former employer. If at any time Executive discovers this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer. The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.
          10. Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, trade secrets, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any confidential information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which may relate to the Company’s or any
of its

19



--------------------------------------------------------------------------------



 



affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Executive (whether alone or jointly with others) while employed by the Company
and its affiliates (“Work Product”), belong to the Company or such affiliate.
Executive shall promptly disclose such Work Product to the Board and, at the
Company’s expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments). Executive acknowledges that all applicable Work
Product shall be deemed to constitute “works made for hire” under the U.S.
Copyright Act of 1976, as amended. To the extent any Work Product is not deemed
a work made for hire, then Executive hereby assigns to the Company or such
affiliate all right, title and interest in and to such Work Product, including
all related intellectual property rights.
          11. Non-Compete, Non-Solicitation.
          (a) In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company and its affiliates he shall become familiar with the
Company’s trade secrets and with other Confidential Information concerning the
Company and its affiliates and that his services shall be of special, unique and
extraordinary value to the Company and its affiliates, and therefore, Executive
agrees that, during the Employment Period and for one (1) year thereafter (the
“Noncompete Period”), he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, be employed
in an executive, managerial or administrative capacity by, or in any manner
engage in any company engaged in a business that competes with any businesses of
the Company or its affiliates, as such businesses exist or are in

20



--------------------------------------------------------------------------------



 



process during the Employment Period or on the date of the termination or
expiration of the Employment Period, within any geographical area in which the
Company or its affiliates engage or have definitive plans to engage in such
businesses. Nothing herein shall prohibit Executive from being a passive owner
of not more than 2% of the outstanding stock of any class of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation. Notwithstanding the foregoing, the provisions of
this Section 11(a) shall not apply in the case of any material breach of the
Company’s obligations under Section 6 or Section 7 which remains uncured for
more than twenty (20) days after notice is received from Executive of such
breach, which such notice shall include a detailed description of the grounds
constituting such breach.
          (b) During the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any of its affiliates to leave the employ of the
Company or such affiliate, or in any way interfere with the relationship between
the Company or any affiliate and any employee thereof, (ii) hire any person who
was an employee of the Company or any affiliate during the last six months of
the Employment Period; or (iii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any affiliate to cease doing business with the Company or such
affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
affiliate (including, without limitation, making any negative or disparaging
statements or communications regarding the Company or its affiliates).
          (c) If, at the time of enforcement of this Section 11, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then

21



--------------------------------------------------------------------------------



 



existing, the parties agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. Executive
acknowledges that the restrictions contained in this Section 11 are reasonable
and that he has reviewed the provisions of this Agreement with his legal
counsel.
          (d) In the event of the breach or a threatened breath by Executive of
any of the provisions of this Section 11, the Company would suffer irreparable
harm, and in addition and supplementary to other rights and remedies existing in
its favor, the Company shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof (without
posting a bond or other security). In addition, in the event of a breach or
violation by Executive of Section 11(a), the Noncompete Period shall be
automatically extended by the amount of time between the initial occurrence of
the breach or violation and when such breach or violation has been duly cured.
          12. Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound which has not been
waived, (ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity which has not been waived, and (iii) on the Effective Date, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his

22



--------------------------------------------------------------------------------



 



rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein.
          13. Survival. Sections 5 through 28, inclusive, shall survive and
continue in full force in accordance with their terms notwithstanding the
expiration or termination of the Employment Period.
          14. Notices. Any notice, communication or request provided for in this
Agreement shall be in writing and shall be either personally delivered (with a
written acknowledgement of receipt), sent by nationally recognized overnight
courier service (with a written acknowledgement of receipt by the overnight
courier) or mailed by certified or registered mail, return receipt requested, to
the recipient at the address below indicated:

     
 
  Notices to Executive:
 
   
 
  David Crane
 
  Orchard Hill
 
  3071 Lawrenceville Road
 
  Lawrenceville, NJ 08648
 
   
 
  Notices to the Company:
 
   
 
  Denise Wilson
 
  VP, Human Resources
 
  NRG Energy, Inc.
211 Carnegie Center
 
  Princeton, NJ 08540
 
   
 
  Timothy O’Brien
 
  VP, General Counsel
 
  NRG Energy, Inc.
 
  211 Carnegie Center
 
  Princeton, NJ 08540

23



--------------------------------------------------------------------------------



 



or such other address or to the attention of such other person as the recipient
party shall have specified by ten (10) days prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been given when
(i) when personally delivered, (ii) two (2) days after being sent by overnight
courier or (iii) three (3) days after mailing by certified or registered mail.
          15. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such, invalid, illegal or unenforceable provision had never
been contained herein.
          16. Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
For the sake of clarity, except as otherwise specifically provided herein, this
Agreement supersedes the Original Agreement.
          17. No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

24



--------------------------------------------------------------------------------



 



          18. Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
          19. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the beneficiaries, heirs and representatives of
Executive and the successors and assigns of the Company. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) to all or a majority of its assets, by agreement in form and
substance satisfactory to Executive, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform this Agreement if no such succession had taken place.
Regardless whether such agreement is executed, this Agreement shall be binding
upon any successor of the Company in accordance with the operation of law and
such successor shall be deemed the “Company” for purposes of this Agreement.
Executive may not assign his rights (except by will or the laws of descent and
distribution) or delegate his duties or obligations hereunder. Except as
provided by this Section 19, this Agreement is not assignable by any party and
no payment to be made hereunder shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or other charge.
          20. Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

25



--------------------------------------------------------------------------------



 



          21. Amendment and Waiver. The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and Executive, and no course of conduct or course of dealing or failure or delay
by any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
          22. Insurance. The Company may, at its discretion, apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.
          23. Indemnification and Reimbursement of Payments on Behalf of
Executive. The Company and its affiliates shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its affiliates to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments from the Company or any of its affiliates or Executive’s
ownership interest in the Company (including, without limitation, wages,
bonuses, dividends, the receipt or exercise of equity options and/or the receipt
or vesting of restricted equity). In the event the Company or any of its
affiliates does not make such deductions or withholdings at the written request
of the Executive, Executive shall indemnify the Company and

26



--------------------------------------------------------------------------------



 



its affiliates for any amounts paid with respect to any such Taxes, together
with any interest, penalties and related expenses thereto.
          24. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT IN COMPLIANCE WITH THE
PROVISIONS OF PARAGRAPH 14 (NOTICE) SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS
SUBMITTED TO JURISDICTION IN THIS SECTION 24. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY
FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          25. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS

27



--------------------------------------------------------------------------------



 



AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY
HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.
          26. Corporate Opportunity. During the Employment Period, Executive
shall submit to the Board all business, commercial and investment opportunities
or offers presented to Executive that relate to the business of the Company or
its affiliates (“Corporate Opportunities”), if Executive wishes to accept or
pursue, directly or indirectly, such Corporate Opportunities on Executive’s own
behalf. This Section 26 shall not apply to purchases of publicly traded stock by
Executive.
          27. Legal Costs. Except as otherwise agreed to by the parties, the
Company shall pay the Executive for costs of litigation or other disputes
including, without limitation, reasonable attorneys’ fees incurred by Executive
in asserting any claims or defenses under this Agreement, except that Executive
shall bear his own costs of such litigation or disputes (including, without
limitation attorneys’ fees) if the court finds in favor of the Company with
respect to any claims or defenses asserted by the Executive.
          28. Executive’s Cooperation. During the Employment Period and
thereafter, Executive shall cooperate with the Company and its affiliates, upon
the Company’s reasonable request, with respect to any internal, investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company during the
Employment Period (including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,

28



--------------------------------------------------------------------------------



 



appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into Executive’s
possession during the Employment Period); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment. In the
event the Company requires Executive’s cooperation in accordance with this
Section 28, the Company shall reimburse Executive for reasonable out-of-pocket
expenses (including travel, lodging and meals) incurred by Executive in
connection with such cooperation, subject to reasonable documentation. In
addition, the Company shall compensate Executive at a rate of $500 per hour for
the time in excess of one business day, per occurrence or event, that Executive
reasonably spends complying with his obligations under this Section after the
expiration of the Employment Period.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                NRG ENERGY, INC.
 
       
 
  By:   /s/ Howard Cosgrove
 
       
 
      Howard Cosgrove
 
      Board Chairman
 
       
 
      /s/ David W. Crane
 
       
 
      David W. Crane
 
      President & CEO

29



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
     In consideration of the payments and benefits (the “Severance Payment”)
paid or to be paid to me pursuant to and in accordance with the terms of my
Employment Agreement with NRG Energy, Inc. dated March 3, 2006 (the
“Agreement”), on behalf of myself, my heirs, executors, administrators,
successors, and assigns, I hereby fully and forever RELEASE and DISCHARGE NRG
ENERGY, INC., its affiliates and their officers, directors, agents, employees,
representatives, successors and assigns (hereinafter, collectively called the
“Company”), from any and all claims and causes of action arising out of or
relating in any way to my employment with the Company, including, but not
limited to, the offer of employment and termination of my employment, and I
agree that I will not in any manner institute, prosecute or pursue any
complaints, claims, charges, liabilities, claims for relief, demands, suits,
actions or causes of action against the Company that are covered by this
RELEASE.
     Notwithstanding the foregoing, expressly excluded from this RELEASE are any
claims or causes of action which I may have (i) seeking enforcement of my rights
under the Agreement, including, without limitation, Sections 6, 7, 8 and 27
thereof, or any other plan, policy or arrangement of the Company, (ii) seeking
to obtain contribution as permitted by applicable law in the event of the entry
of judgment against me as a result of any act or failure to act for which

 



--------------------------------------------------------------------------------



 



both I and the Company are held to be jointly liable, (iii) arising out of or
relating in any way to acts or omissions after the date of this RELEASE or
otherwise not covered by this RELEASE, and (iv) which cannot be waived by law. I
shall also retain the right to seek indemnification from the Company, to the
extent permitted under applicable law and Section 7 of the Agreement.
1. I understand and agree that, except as specifically provided above, this
RELEASE is a full and complete waiver of all claims relating to my employment
with the Company, including, but not limited to, claims of wrongful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
violation of public policy, defamation, personal injury and emotional distress,
claims under Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, as amended
by the Older Workers Benefit Protection Act of 1990, the Americans With
Disabilities Act, the Rehabilitation Act of 1973, as amended, the Equal Pay Act
of 1963, Section 1981 of the Civil Rights Act of 1866, any of the Delaware State
employment, discrimination or wage payment laws, the Fair Labor Standards Act of
1938, as amended, the Family and Medical Leave Act of 1993, and the Employee
Retirement Income Security Act of 1974, as amended, claims arising from any
legal restrictions on the Company’s right to terminate employees (including,
without limitation, claims arising under various contract, tort, public policy
or wrongful discharge theories under any federal, state or local law, or under
the federal Worker Adjustment and Retraining Notification Act of 1988, as
amended, or any similar state or local law), and any claims for attorney’s fees
or costs.

2



--------------------------------------------------------------------------------



 



2. I understand that I have received or will receive, regardless of the
execution of this RELEASE, all amounts due to me pursuant to Sections 6(d), 7
and 8 of the Agreement. I further understand and agree that the Company will not
provide me with any additional payments or benefits under the Agreement
(including, without limitation, payments under Section 6(a) of the Agreement)
unless I execute this RELEASE. In consideration of the execution of this
RELEASE, I will receive additional payments and benefits specified in Section
6(a) of the Agreement.
3. In addition, and in further consideration of the foregoing, I acknowledge and
agree that if I hereafter discover facts different from or in addition to those
which I now know or believe to be true that this RELEASE shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery thereof. I understand that this RELEASE does not waive or release
any rights or claims that I may have under the Age Discrimination in Employment
Act of 1967, as amended, which arise after the date I sign this RELEASE.
4. As part of my existing and continuing obligation to the Company, I have
returned or, within seven (7) days of my termination will return to the Company
all Confidential Information and Third Party Information (as such terms are
defined in the Agreement) in accordance with the terms of the Agreement. I
affirm my obligation to keep all Confidential Information confidential and not
to disclose it to any third party as required by Section 9 of the Agreement.
5. I agree not to disclose, either directly or indirectly, any information
whatsoever regarding (i) any of the terms or the existence of this RELEASE and
my benefits under the Agreement or

3



--------------------------------------------------------------------------------



 



(ii) any other claim I may have against the Company, to any person or
organization, including but not limited to members of the press and media,
present and former employees of the Company, companies who do business with the
Company; or other members of the public. Notwithstanding the preceding sentence,
I may reveal such terms of this RELEASE and the Severance Payment to my spouse,
accountants or attorneys or as are necessary to comply with a request made by
the Internal Revenue Service, as otherwise compelled by a court or agency of
competent jurisdiction, as allowed and/or required by law.
6. This RELEASE shall be governed by the laws of the State of Delaware.
7. This RELEASE contains the entire agreement between the Company and me with
respect to any matters referred to in the RELEASE and shall supersede any all
other agreements, whether written or oral, with respect to such matters. I
understand and agree that this RELEASE shall not be deemed or construed at any
time as an admission of liability or wrongdoing by either myself or the Company.
Notwithstanding the foregoing, it is understood and agreed that my termination
will be treated for all purposes as a termination without Cause or for Good
Reason under Section 6(a) of the Agreement and that I shall be entitled to all
payments and benefits under the Agreement consistent with such a termination.
8. If any one or more of the provisions contained in this RELEASE is, for any
reason, held to be unenforceable, that holding will not affect any other
provision of this RELEASE, but, with respect only to the jurisdiction holding
the provision to be unenforceable, this RELEASE shall

4



--------------------------------------------------------------------------------



 



then be construed as if such unenforceable provision or provisions had never
been contained therein.
9. Before executing this RELEASE, I obtained sufficient information to
intelligently exercise my own judgment about the terms of the RELEASE. The
Company has informed me in writing to consult an attorney before signing this
RELEASE, if I wish.
I also understand for a period of fifteen (15) days after I sign this RELEASE, I
may revoke this RELEASE and that the RELEASE will not become effective until
fifteen (15) days after I sign it, and only then if I do not revoke it. In order
to revoke this RELEASE, I must deliver, or cause to be delivered, to Denise
Wilson; VP, Human Resources by First Class mail or facsimile 609-524-4530, by no
later than fifteen (15) days after I execute this RELEASE, a letter stating that
I am revoking it.
10. My severance and other termination benefits under the Agreement will be paid
in accordance with the terms of the Agreement. If I choose to revoke this
RELEASE within fifteen (15) days after I sign it, such benefits will not be due
and payable, and the RELEASE will have no effect.
11. If I fail to comply with my agreement not to institute, prosecute or pursue
any complaints, claims, charges, liabilities, claims for relief, demands suits
or causes of actions against the Company (except as set forth in the second
unnumbered paragraph at the beginning of this Release above, including, without
limitation, any claims or causes of actions I may have

5



--------------------------------------------------------------------------------



 



as a result of any acts or omissions that occur after the date of this Release),
or if I materially and willfully fail to comply with the terms of Section 4 and
5 of this RELEASE, I will forfeit the additional payments and benefits due under
the Agreement.

6



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THIS RELEASE, I STATE THAT: I HAVE READ IT; UNDERSTAND
IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AM AWARE OF MY RIGHT TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT KNOWINGLY AND
VOLUNTARILY. EXCEPT FOR THE MATTERS EXPRESSLY STATED IN THIS RELEASE, THE
COMPANY HAS NEITHER MADE ANY REPRESENTATION NOR OFFERED ME ANY INDUCEMENT TO
SIGN THIS RELEASE.

           
 
  By:    
 
       
 
      David W. Crane
 
       
 
  Date:    

 
Agreed to and accepted:
 
NRG ENERGY, INC.
 
By:
 
Name:
 
Title:

 